Per Curiam.

The positive testimony of the plaintiff’s witness Stover, of having left the contract of rental and the account for the first month’s rental, with a clerk of the hotel, is sufficient to establish the giving of the notice necessary to charge the defendants with knowledge that the piano was the property of the plaintiff and was not owned by the guest. This is clearly shown, notwithstanding the purely negative and somewhat contradictory testimony of hotel employees. Tinder the notice given, the defendants could not acquire any lien.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.